UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2011 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 001-32331 42-1638663 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) One Alpha Place, P.O. Box 2345, Abingdon, VA 24212 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 619-4410 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 2.02 RESULTS OF OPERATIONS – FINANCIAL CONDITION ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 Item 2.02 Results of Operations and Financial Condition. On August 4, 2011, Alpha Natural Resources, Inc. issued a press release announcing earnings and other financial results for its fiscal quarter ended June 30, 2011 and that Management would review these results in an investment community conference call at 10:00 AM Eastern (7:00 AM Pacific) on Thursday,August 4, 2011. This Current Report on Form 8-K and the earnings press release attached hereto are being furnished by the Registrant pursuant to Item 2.02 “Results of Operations and Financial Condition.” In accordance with General Instruction B.2 of Form 8-K, the information contained in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. In addition, this information shall not be deemed incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibit Exhibit99.1 Press Release dated August 4, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alpha Natural Resources, Inc. August 4, 2011 By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Exhibit99.1 Press Release datedAugust 4, 2011
